Citation Nr: 1417144	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-20 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include as secondary to a service-connected acquired psychiatric disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and service connection for coronary artery disease (CAD).  In August 2011 and December 2013, the Board remanded the claims to the Appeals Management Center (AMC).  The case has subsequently been returned to the Board for final adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that Veteran's current cardiac disability is the result of a disease or injury during his active duty service or a service-connected disability.

2.  Throughout the course of this appeal, the Veteran has had a combined disability rating of at least 70 percent with one disability rated in excess of 40 percent disabling.  

3.  The evidence of record demonstrates that the Veteran is unemployable based solely on his service-connected disabilities.






CONCLUSIONS OF LAW

1.  A cardiac disability was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

As the Veteran's TDIU claim is being granted herein, any error related to the VCAA is moot for this claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's cardiac claim, he has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  January and September 2010 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding records that he believed were relevant to his claim or that he wished for VA to obtain.

The Veteran underwent VA examinations to determine the nature and etiology of his cardiac disability in May 2011 and February 2014.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Taken together, the VA examinations are adequate to decide the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A.  Cardiac Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

A review of the medical evidence reflects that the Veteran has been diagnosed with CAD.  See VA examination report, February 2014.  The first elements of Shedden/Caluza and Wallin are met.

There is no evidence of an in-service cardiac disorder.  The Veteran has not alleged such.  He has also not identified any in-service incident, injury, or disease that he contends is the cause of his heart disease.  Rather, as discussed immediately below, the Veteran attributes his CAD to his service connected anxiety disorder.  The second element of Shedden/Caluza is thereby not met.  Accordingly, service connection may not be granted on a direct basis and any further discussion of a medical nexus between the Veteran's active service and his current cardiac disability is irrelevant.  

Although service connection is not warranted on a direct basis, the Board must still consider whether service connection is warranted on a secondary basis.  To this end, the Board notes that the Veteran is service connected for an anxiety disorder and depressive disorder.  The second element of Wallin is met. 


Although a current disability and service-connected disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's service-connected psychiatric disability and his current cardiac disability.  See Wallin, supra.

The Veteran was first examined to determine the etiology of his cardiac disability in May 2011.  The examiner listed the established risk factors for coronary heart disease and concluded that the Veteran's CAD was not caused or aggravated by his service-connected psychiatric disability.  She explained that the Veteran had several risk factors for CAD, including smoking, hyperlipidemia, age, and gender.  She noted that some studies suggest that anxiety and depression increase the risk for cardiovascular disease, but ultimately concluded that these studies were inconclusive and did not override the Veteran's established physiologic risk factors.

The Veteran was afforded a second VA examination in February 2014 to evaluate whether his heart condition was aggravated by his service-connected psychiatric disorder.  The examiner indicated that the Veteran's CAD had remained stable with no increase or aggravation that correlated with his psychiatric symptoms.  She further noted that his diagnosis of a 50 percent blockage with no damage was considered normal for his age.  

The remaining medical evidence, including private cardiac treatment records, is negative for any opinions on the etiology of the Veteran's cardiac disability.

The only other evidence that purports to link the Veteran's current cardiac disability to his military service or service-connected psychiatric disability consists of his own statements.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of cardiology in the context of established risk factors and a diagnosed psychiatric disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has no such expertise.  

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although cardiovascular disease is one of the listed chronic diseases, the Veteran has not reported cardiac symptoms since service, only since 2008, over 50 years after his separation from service.  A medical nexus cannot be established via continuity of symptomatology.  

The claim of entitlement to service connection for a cardiac disability must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. TDIU

The Veteran's service-connected bilateral hearing loss is rated as 70 percent disabling.  He is also service connected for anxiety disorder, rated as 30 percent disabling, and tinnitus, rated as 10 percent disabling.  A combined rating of at least 70 percent has been in effect since December 2007.  He has thereby met the percentage rating standards for TDIU for the entire period on appeal.  38 C.F.R. § 4.16(a) (2013).  

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  In this regard, he was afforded a VA audiological examination in February 2014 where it was determined that his hearing loss would affect his ability to work as he had significant difficulty understanding verbal communication.  The examiner noted this would be particularly problematic in a job with communication as a major component.  The examiner noted that the Veteran continued to work six to seven hours a week by assisting his son with the family owned business, which he formerly ran.   Reference was made to the Veteran's relying on non-hearing impaired family members to perform his assigned tasks.  

Given the nature of the Veteran's previous work history as a travelling salesman and an owner/manager of a manufacturing company, difficulty communicating would be problematic.  It is equally important to note that the Veteran's continued employment in his son's company requires the assistance of non-hearing impaired family members.  Work in a protected environment, such as the family business, is nothing more than marginal employment, which cannot be considered as substantially gainful employment.  

The Board notes that there are other VA examinations of record that opine that other aspects of the Veteran's service-connected disabilities do not render him unemployable.  However, as there is evidence showing that at least one service-connected disability renders the Veteran's unemployable at present, the Board does not find it necessary to discuss the other opinions in detail.  

Affording the Veteran the full benefit-of-the-doubt, the Board finds that he is unemployable due solely to his service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


ORDER

Entitlement to service connection for a cardiac disability is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


